Citation Nr: 0919033	
Decision Date: 05/21/09    Archive Date: 05/26/09

DOCKET NO.  06-04 876	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Portland, 
Oregon


THE ISSUE

Entitlement to an initial compensable rating from December 
23, 2002, and in excess of 10 percent from May 12, 2004, for 
bilateral hearing loss.  


REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

Veteran and grandson


ATTORNEY FOR THE BOARD

H. A. Hoeft, Associate Counsel




INTRODUCTION

The Veteran served on active duty from December 1955 to 
August 1959.  

This appeal comes before the Board of Veterans' Appeals 
(Board) from January 2004 and January 2006 rating decisions 
of the Department of Veterans Affairs (VA) Regional Office 
(RO) in Portland, Oregon.  

In March 2009, the Veteran testified at a hearing before the 
undersigned.  A transcript of the hearing is associated with 
the claims folder. 

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the Veteran 
if further action is required.


REMAND

The Veteran contends that the initial evaluations assigned 
for his bilateral hearing loss do not accurately reflect the 
severity of hid disability.  In particular, he asserts that 
from December 23, 2002 to May 12, 2004, his hearing loss was 
severe enough to warrant a compensable rating.  Additionally, 
he believes a rating in excess of 10 percent is warranted 
from May 12, 2004, forward.  

At his March 2009 travel board hearing before the 
undersigned, the Veteran and his representative requested 
that a new audio examination be conducted to better assess 
the severity of his current hearing loss.  The record 
reflects that the Veteran was last afforded a VA audiology 
examination in connection with his claim for an increased 
rating in December 2005.  Although the examiner provided the 
audiometric findings, she did not comment on the functional 
effects caused by the hearing disability.  At his recent 
hearing, the Veteran discussed how his hearing loss 
functionally affected him and he stated that speech 
discrimination was particularly problematic; in addition, his 
grandson testified that the Veteran's hearing loss had, in 
fact, worsened.  

In Martinak v. Nicholson, 21 Vet. App. 447 (2007) the United 
States Court of Appeals for Veterans Claims (Court) held that 
in addition to dictating objective test results, a VA 
audiologist must fully describe the functional effects caused 
by a hearing disability in his or her final report.  
Martinak, 21 Vet. App. at 455.  Given the above, the Board 
finds that further VA examination of the Veteran is required 
prior to adjudication of the instant claim.

Further, with respect to the Veteran's contention that he is 
entitled to an initial compensable rating (for the period on 
appeal prior to May 12, 2004), the Board finds that 
additional development of the record necessary.  
Specifically, at this March 2009 hearing, the Veteran stated 
that he had been evaluated by his private doctor for the 
fitting of a new hearing aid in Salem, Oregon.  It is 
possible that these tests were taken prior to May 2004.  If 
obtained, such records would likely contain additional 
audiometric testing findings that would be helpful in 
evaluating the Veteran's increased rating claim for the 
period on appeal from December 2002 to May 12, 2004.  
Therefore, on remand, an attempt to obtain those records must 
be made. 

Finally, the veteran made a claim to reopen his previously 
denied claim for posttraumatic stress disorder (PTSD) in 
December 2007, and a claim for service connection for vertigo 
in August 2008.  The RO denied the claim for PTSD in June 
2008, and also denied the claim for vertigo in December 2008.  
The veteran sent an email to the RO in January 2009, and this 
email was placed in the claims folder.  The Board views this 
communication as a valid notice of disagreement because it 
essentially expresses his disagreement with the RO decisions 
which denied service connection for PTSD and vertigo.  
Accordingly, he is entitled to a statement of the case (SOC) 
addressing these issues.  Manlincon v. West, 12 Vet. App. 238 
(1999).
Accordingly, the case is REMANDED for the following action:

1. The RO should contact the Veteran and 
request that he identify the name, 
address, and approximate date(s) of 
treatment for the private physician who 
fitted him for hearing aids, possibly 
between 2002 and 2004.  With any necessary 
authorization from the Veteran, the RO 
should attempt to obtain and associate 
with the claims file any such medical 
records identified by the Veteran which 
have not been secured previously.  In any 
event, the RO should obtain medical 
records for the Veteran from the Portland, 
Oregon VA Medical Center, from January 
2008 to the present.

2.  Thereafter, the RO should arrange for 
a VA audiological examination of the 
Veteran to determine the extent and 
severity of his service-connected 
bilateral hearing loss.  All indicated 
studies should be performed.  The examiner 
is specifically requested to fully 
describe the functional effects caused by 
the Veteran's hearing disability.  The 
claims file must be made available to the 
examiner.

3.  The RO should then readjudicate the 
Veteran's claims. If the benefits sought 
on appeal remain denied, the Veteran and 
his accredited representative should be 
issued a supplemental statement of the 
case (SSOC) and given a reasonable 
opportunity to respond.

4.  Issue an SOC addressing the Veteran's 
claim of entitlement to service connection 
for vertigo, and his request to reopen his 
claim for PTSD. Advise the Veteran of the 
date on which the time allowed for 
perfecting a timely substantive appeal of 
this claim expires. If the Veteran 
perfects her appeal by submitting a timely 
and adequate substantive appeal, then the 
RO should return the claim to the Board 
for the purpose of appellate disposition, 
if the claim remains denied.


The Veteran has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).



_________________________________________________
MARJORIE A. AUER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2008).




